Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 6 is rejected under 35 U.S.C. 112(b), but would be allowable if the 35 U.S.C. 112(b) rejection is overcome.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach filling an additively manufactured lattice structure with elemental hydrogen. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 is rejected because it recites “hydrogen.” It is presumed that applicant intends to claim H2, but this is not clear. Further, claim 1 fails to include a step of infusing the gas into the lattice structure. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1-5, 7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paull et al. (US 20200031436 A1, hereinafter “Paull”) in view of Berger (US 20160325520 A1).

Regarding claim 1, Paull teaches a method of manufacturing a marine hull, the method comprising: 
providing or modelling an upper liner (see Fig. 3A and 3B; the boat has, for example, upper part 333 and lower part 335) having a first configuration; 
providing or modelling a lower liner (see Fig. 3A and 3B; the boat has, for example, upper part 333 and lower part 335) having a second configuration that substantially fits (see Figs. 3a, 3b, and 6-8) the first configuration of the upper liner; 
simulating a cavity (the abstract teaches that the foam is shaped for disposition within the hull; 0082 teaches that the upper portion and lower portion are cut for disposition within the hull between the upper portion and the lower portion) defined by the difference between the first configuration and the second configuration; and; 
Paull does not teach using an additive manufacturing process to incrementally form a closed-cell lattice structure, wherein the closed-cell lattice structure is formed as a unitary body 
In the same field of endeavor Berger teaches that a closed cell lattice structure may be incrementally formed via additive manufacturing (see for example Fig. 4, Fig. 9, Fig. 12; see the abstract). While Berger does not specifically teach the unit cells are filled with gases, this would be inherent or obvious to one of ordinary skill in the art considering Berger.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Berger and Paull. Paull teaches that the boat hull is filled with foam (0082), and Berger teaches that its closed cell structure may be used to replace foam in boat hulls (0142). Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the two references. 

Regarding claim 2, Paull teaches installing the provided upper liner and lower liner to cover the exterior surface (see Fig. 3B) of the cavity. Berger already teaches the closed cell lattice.  See the rejection of claim 1.

Regarding claim 3 Paull teaches wherein the upper liner comprises fiberglass (0035; 0103).

Regarding claim 4 Paull teaches wherein the upper liner comprises aluminum (0009; 0032).


Berger teaches wherein the gases in the closed unit cell comprises atmospheric gases (in absence of a vacuum atmospheric gasses fill void spaces).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Berger and Paull. Paull teaches that the boat hull is filled with foam (0082), and Berger teaches that its closed cell structure may be used to replace foam in boat hulls (0142). Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the two references. Further, it would have been obvious to use atmospheric gasses as both foam and closed cell structures would provide flotation to the boat hull. 

Regarding claim 7 Paull does not specifically teach a closed unit cell with nitrogen. 
However, Berger teaches wherein the gases in the closed unit cell comprises nitrogen (in absence of a vacuum atmospheric gasses fill void spaces and atmospheric gasses comprise nitrogen, or N2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Berger and Paull. Paull teaches that the boat hull is filled with foam (0082), and Berger teaches that its closed cell structure may be used to replace foam in boat hulls (0142). Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the two references. Further, it would have been obvious to use atmospheric gasses as both foam and closed cell structures would provide flotation to the boat hull.

Regarding claim 10 Paull fails to teach a tetrahedron. 
Berger teaches wherein each unit cell of the unit cells is in the form of tetrahedron (see Fig. 8 for example showing tetrahedral lattice structure). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Berger and Paull. Paull teaches that the boat hull is filled with foam (0082), and Berger teaches that its closed cell structure may be used to replace foam in boat hulls (0142). Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the two references.

Claim 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paull in view of Berger and further in view of Jerez (US 20170226674 A1).

Regarding claim 8 and 9 Paull fails to teach wherein the closed-cell lattice structure material is polyethylene or polycarbonate.
Jerez teaches the use of polyethylene (0075) and polycarbonate (0082) to make a lattice structure (see Fig. 8-11 for example). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Jerez with Paull in view of Berger as Jerez teaches that its methods may be used to manufacture parts for boat hulls (0085). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742